
	
		II
		109th CONGRESS
		2d Session
		S. 3527
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Mr. DeWine (for himself
			 and Mr. Kohl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Under Secretary of
		  Technology of the Department of Commerce to establish an Advanced
		  Multidisciplinary Computing Software Institute.
	
	
		1.Short titleThis Act may be cited as the
			 Blue Collar Computing and Business
			 Assistance Act of 2006.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)Computational science, the use of advanced
			 computing capabilities to understand and solve complex problems, including the
			 development of new products and processes, is now critical to scientific
			 leadership, economic competitiveness, and national security.
				(2)Advances in computational science and high
			 performance computing provide a competitive advantage because they allow
			 businesses to run faster simulations of complex systems or to develop more
			 precise computer models.
				(3)The Federal Government is one of the
			 investors in research aimed at the development of new computational science and
			 high-performance computing capabilities.
				(4)As determined by the Council on
			 Competitiveness, the Nation’s small businesses and manufacturers must
			 Out Compute to Out Compete. However, new computational science
			 technologies are not being transferred effectively from the research
			 organizations to small businesses and manufacturers.
				(5)Small businesses and manufacturers are
			 especially well-positioned to benefit from increased availability and
			 utilization of high-performance computing technologies and software.
				(6)Current cost and technology barriers
			 associated with high-performance computing and software algorithms often
			 inhibit small businesses and manufacturers from successfully making use of
			 these technologies.
				(7)The establishment of an advanced
			 multidisciplinary computing software institute will help make existing high
			 performance computing resources more accessible to small businesses and
			 manufacturers. This will create new opportunities for economic growth, jobs,
			 and product development.
				(b)PurposeThe purpose of this Act is to provide
			 grants for the creation of an Advanced Multidisciplinary Computing Software
			 Institute that will—
				(1)develop and compile high-performance
			 computing software and algorithms suitable for applications in small business
			 and manufacturing;
				(2)effectively carry out the transfer of new
			 computational science and high-performance computing technologies to small
			 businesses and manufacturers; and
				(3)actively assist small businesses and
			 manufacturers in utilizing such technologies.
				3.DefinitionsIn this Act:
			(1)Advanced
			 Multidisciplinary Computing Software Center; CenterThe term Advanced Multidisciplinary
			 Computing Software Center or Center is a center created
			 by an eligible entity with a grant awarded under section 4.
			(2)Advanced
			 Multidisciplinary Computing Software InstituteThe term Advanced Multidisciplinary
			 Computing Software Institute means a network of up to 5 Advanced
			 Multidisciplinary Computing Software Centers located throughout the United
			 States.
			(3)Nonprofit
			 organizationThe term
			 nonprofit organization means any organization if such organization
			 is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is
			 exempt from tax under section 501(a) of such Code.
			(4)Small business
			 or manufacturerThe term
			 small business or manufacturer means a small business concern as
			 that term is defined by section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)), including a small manufacturing concern.
			(5)Under
			 SecretaryThe term
			 Under Secretary means the Under Secretary of Technology of the
			 Department of Commerce.
			4.Grants
			(a)In
			 generalThe Under Secretary
			 of Technology of the Department of Commerce shall award grants to establish up
			 to 5 Advanced Multidisciplinary Computing Software Centers at eligible entities
			 throughout the United States. Each Center shall—
				(1)conduct general outreach to small
			 businesses and manufacturers in all industry sectors within a geographic region
			 assigned by the Under Secretary; and
				(2)conduct technology transfer, development,
			 and utilization programs relating to a specific industry sector, for all firms
			 in that sector nationwide, as assigned by the Under Secretary.
				(b)Eligible
			 entitiesFor the purposes of
			 this section, an eligible entity is any—
				(1)nonprofit organization;
				(2)consortia of nonprofit organizations;
			 or
				(3)partnership between a for-profit and a
			 nonprofit organization.
				(c)Application
				(1)In
			 generalEach eligible entity
			 that desires to receive a grant under this Act shall submit an application to
			 the Under Secretary, at such time, in such manner, and accompanied by such
			 additional information as the Under Secretary may reasonably require.
				(2)Publication in
			 Federal RegisterThe Under
			 Secretary shall publish the requirements described in paragraph (1) in the
			 Federal Register no later than 6 months after the date of the enactment of this
			 Act.
				(3)ContentsEach application submitted pursuant to
			 paragraph (1) shall include the following:
					(A)An application that conforms to the
			 requirements set by the Under Secretary under paragraph (1).
					(B)A proposal for the allocation of the legal
			 rights associated with any invention that may result from the activities of the
			 proposed Center.
					(4)Selection
			 criteriaEach application
			 submitted under paragraph (1) shall be evaluated by the Under Secretary on the
			 basis of merit review. In carrying out this merit review process, the Under
			 Secretary shall consider—
					(A)the extent to which the eligible
			 entity—
						(i)has a partnership with nonprofit
			 organizations, businesses, software vendors, and academia recognized for
			 relevant expertise in their selected industry sector;
						(ii)makes use of State-funded academic
			 supercomputing centers and universities or colleges with expertise in the
			 computational needs of the industry assigned to the eligible entity under
			 subsection (a)(1);
						(iii)has a history of working with
			 businesses;
						(iv)has experience providing educational
			 programs aimed at helping organizations adopt the use of high-performance
			 computing and computational science;
						(v)has partnerships with education or training
			 organizations that can help educate future workers on the application of
			 computational science to industry needs;
						(vi)is accessible to businesses, academia,
			 incubators, or other economic development organizations via high-speed
			 networks; and
						(vii)is capable of partnering with small
			 businesses and manufacturers for the purpose of enhancing the ability of such
			 entities to compete in the global marketplace;
						(B)the ability of the eligible entity to enter
			 successfully into collaborative agreements with small businesses and
			 manufacturers in order to experiment with new high performance computing and
			 computational science technologies; and
					(C)such other factors as identified by the
			 Under Secretary.
					(d)AmountA grant awarded under this section shall
			 not exceed $5,000,000 for any year of the grant period.
			(e)Duration
				(1)In
			 generalExcept for a renewal
			 under paragraph (2), the duration of any grant awarded under subsection (a) may
			 not exceed 5 years.
				(2)RenewalAny grant awarded under subsection (a) may
			 be renewed at the discretion of the Under Secretary.
				(f)Matching
			 requirement
				(1)In
			 generalAn eligible entity
			 that receives a grant under subsection (a) shall provide at least 50 percent of
			 the capital and annual operating and maintenance funds required to create and
			 maintain a Center.
				(2)Funding from
			 other Federal, State, or local government agenciesThe
			 funds provided by the eligible entity under paragraph (1) may consist of
			 amounts received by the eligible entity from a Federal department or agency,
			 other than the Department of Commerce, or a State or local government
			 agency.
				(g)Limitation on
			 administrative expensesThe
			 Under Secretary may establish a reasonable limitation on the portion of each
			 grant awarded under subsection (a) that may be used for administrative expenses
			 or other overhead costs.
			(h)Fees and
			 alternative funding sources authorized
				(1)In
			 generalA Center established
			 pursuant to this Act may, according to regulations established by the Under
			 Secretary—
					(A)collect a nominal fee from a small business
			 or manufacturer for a service provided pursuant to this Act, if such fee is
			 utilized for the budget and operation of the Center; and
					(B)accept funds from any other Federal
			 department or agency for the purpose of covering capital costs or operating
			 budget expenses.
					(2)ConditionAny Center that is supported with funds
			 that originally came from a Federal department or agency, other than the
			 Department of Commerce, may be selected, and if selected shall be operated,
			 according to the provisions of this section.
				5.Use of
			 fundsAn eligible entity that
			 receives a grant under section 4(a) shall use the funds for the benefit of
			 businesses in the industry sector designated by the Under Secretary under such
			 subsection, and the eligible entity shall use such funds to—
			(1)create a repository of nonclassified,
			 nonproprietary new and existing federally-funded software and
			 algorithms;
			(2)test and validate software in the
			 repository;
			(3)determine when and how the industry sector
			 it serves could benefit from resources in the repository;
			(4)work with software vendors to commercialize
			 repository software and algorithms from the repository;
			(5)make software available to small businesses
			 and manufacturers where it has not been commercialized by a software
			 vendor;
			(6)help software vendors, small businesses,
			 and manufacturers test or utilize the software on high-performance computing
			 systems; and
			(7)maintain a research and outreach team that
			 will work with small businesses and manufacturers to aid in the identification
			 of software or computational science techniques which can be used to solve
			 challenging problems, or meet contemporary business needs of such
			 organizations.
			6.Reports and
			 evaluations
			(a)ReportEach eligible entity who receives a grant
			 under section 4(a) shall submit to the Under Secretary on an annual basis, a
			 report describing the goals of the Center established by the eligible entity
			 and the progress the eligible entity has achieved towards meeting the purposes
			 of this Act.
			(b)EvaluationThe Under Secretary shall establish a peer
			 review committee, consisting of representatives from industry and academia, to
			 review the goals and progress made by each Center during the grant
			 period.
			7.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated $25,000,000 for each of the fiscal years 2007, 2008, 2009,
			 2010, and 2011 to carry out the provisions of this Act.
			(b)AvailabilityFunds provided for the establishment and
			 operation of Centers under this Act shall remain available until
			 expended.
			
